[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Stansell, Slip Opinion No. 2022-Ohio-2064.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.


                          SLIP OPINION NO. 2022-OHIO-2064
            THE STATE OF OHIO, APPELLEE, v. STANSELL, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as State v. Stansell, Slip Opinion No. 2022-Ohio-2064.]
Appeal dismissed as having been improvidently accepted.
       (No. 2021-0948―Submitted May 24, 2022―Decided June 21, 2022.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                              No. 109023, 2021-Ohio-2036.
                                    _________________
        {¶ 1} This cause is dismissed as having been improvidently accepted.
        O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, GWIN, and
BRUNNER, JJ., concur.
        W. SCOTT GWIN, J., of the Fifth District Court of Appeals, sitting for
STEWART, J.
                                    _________________
        Michael C. O’Malley, Cuyahoga County Prosecuting Attorney, and Daniel
T. Van and Frank Romeo Zeleznikar, Assistant Prosecuting Attorneys, for appellee.
        Cullen Sweeney, Cuyahoga County Public Defender, and John T. Martin,
Assistant Public Defender, for appellant, Michael Stansell.
                           SUPREME COURT OF OHIO




       Dave Yost, Ohio Attorney General, Benjamin M. Flowers, Solicitor
General, and Zachery P. Keller, Deputy Solicitor General, urging affirmance for
amicus curiae Ohio Attorney General.
       Timothy Young, Ohio Public Defender, and Addison M. Spriggs, Assistant
Public Defender, for amicus curiae Office of the Ohio Public Defender, in support
of appellant.
                         ________________________




                                        2